11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

Peggy Joyce Ruth,                             * From the 35th District
                                                Court of Brown County,
                                                Trial Court No. CV10-02-049A.

Vs. No. 11-14-00102-CV                        * February 5, 2015

Arma Lee Crow, James Albert Crow,             * Memorandum Opinion by Wright, C.J.
Sandra Ford, and the Ruby and Annie             (Panel consists of: Wright, C.J.,
Smith Family Partnership,                        Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there
is no error in the order below. Therefore, in accordance with this court’s
opinion, the order of the trial court is in all things affirmed. The costs incurred
by reason of this appeal are taxed against Peggy Joyce Ruth.